DETAILED ACTION
Claims 1-4, 7-9, 12, and 19-26 are pending in this application. Claims 5-6 have been canceled, their subject matter having been incorporated into claim 1, along with other changes. Claims 10-11, 13-18, and 27 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 23-24 are objected to because of the following informalities. Appropriate correction is required.
The subject matter of claim 23 has largely been incorporated into parent claim 19. Hence claim 23 should be canceled or amended to read “The dual path agricultural machine of claim 19, the third control signal to the rear-steer mechanism to actuate the caster wheels if the status equates to or is within the criterion.” Examiner notes that claim 23 ever-so-slightly further defines claim 19 in extent in that “send[ing] a third control signal to the rear-steer mechanism” differs from “generate a third control signal for the rear-steer mechanism”.
Claim 24, line 3: “and” should be deleted to clarify that the last element (“a disengaged status of the harvesting component” is the last element of the list and not a separate (partial) limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, the claims are written to depend on claim 5 which has been canceled. Hence the scope of claims 7-8 is indefinite. For the purpose of examination, Examiner will adopt the understanding that they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1) and Miyashita et al. (US 2021/0114659 A1).
Regarding claim 1, Bebernes teaches a control system for a dual path agricultural machine ([0054]) having a drive system ([0043]: hydraulic drive circuit 16 for each of the front wheels 14), with a rear-steer mechanism ([0047]: rear steering devices 42), a user drive input mechanism ([0046]: steering wheel 26), a set of drive wheels ([0043]: front wheels 14 may be independently driven), and a caster wheel ([0044]: rear wheels 18 may be mounted on casters 20), the control system comprising: 
an input sensor configured to interface with the user drive input mechanism for determining a user drive input […] and for generating a signal representative of the user drive input ([0052]: steering sensor 30 detects manual steering input such as the turning of the wheel 26, provides a corresponding steering input signal to facilitate steering control based upon the manual steering input);
a controller communicatively coupled with the input sensor for receiving the signal representative of the user drive input from the input sensor and configured to generate a first control signal according to the user drive input so that the drive wheels effect an actual drive output ([0049]: controller 58 may control various valves of the valve assembly 40 by electronic steering commands; controller may also be in electrical communication with steering sensor 30; [0047]: valve assembly 40 may be utilized to control the speed of the drive pumps 16a in order to control the speed of hydraulic front drive motors, i.e. control steering of the front wheels); and 
an output sensor communicatively coupled with the controller and configured to detect the actual drive output and generate a signal representative of the actual drive output (any of: [0061]: “various wheel speed sensors (not shown)”; [0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices; [0130]: GPS device 48 may be utilized to determine the rate at which the vehicle is traveling over the ground; [0142]: position sensors (not shown) may detect the orientation of the rear wheels), 
“deviation” below) between the actual drive output and the desired drive output and generate a second control signal based on the difference between the actual drive output and the desired drive output to be used to adjust the actual drive output so as to reduce the difference between the actual drive output and the desired drive output ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front…wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”),
the controller being further configured to compare a status of the dual path agricultural machine against a criterion and generate a third control signal for the rear-steer mechanism to actuate the caster wheel if the status equates to or is within a criterion ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected,…”) such that the actual drive output is effected by the drive wheels and the caster wheel so as to further reduce the difference between the actual drive output and the desired drive output ([0088]: “If a deviation…is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the…rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”), […].  
Although Bebernes teaches “a desired drive output” ([0032]: target path based upon a predetermined harvesting plan; [0061]: target path determined “in various known ways”; [0088]: target path determined utilizing a GPS device 48), Bebernes does not disclose that the input sensor (i.e. steering wheel sensor) and user drive input (i.e. manual steering input) “[corresponds] to” the target path. Although Bebernes teaches that, in the automated steering mode, the controller may determine whether the vehicle has deviated from a target path and provide appropriate commands to correctively steer the front wheels in this mode. At most, Bebernes teaches that the “GPS device 48 (or a similar device) may be utilized in order to determine a target path”; however the GPS device is not disclosed to “interface with the user drive input mechanism”.
However, Fujii teaches a vehicle which calculates an initial target trajectory and then recalculates a target trajectory based on a user steering input when the user steering input is detected (Fig. 5, steps S19-S22 further described in [0013]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benbernes to add the ability to consider the steering input provided by the driver when calculating the target path as taught by Fujii in order to have the vehicle follow along a suitable trajectory reflecting the intention of the driver (Fujii [0005], [0048]).
Additionally, Bebernes does not teach that determining a deviation from the target path is based on “the criterion being a back-and-forth motion or an incline of the dual path agricultural machine”. However, it was known to use steering commands to compensate for vehicle drift that occurs in response to terrain slope. For example, Miyashita teaches a working vehicle controlled such that “when the vehicle body 3 is steered by the steering device 11, which reduces the deviation between the scheduled traveling line L2 and the vehicle body 3, the parameter to be applied to the steering angle calculator portion 200b is changed when the vehicle body 3 is inclined, so that the steering behavior of the vehicle body 3 can be changed in response to the inclination of the vehicle body 3. For example, when the vehicle body 3 is traveling on a sloping ground, it can easily be made to travel along the scheduled traveling line L2” ([0146], see also at least [0129-130], and [0135-136]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to control machine steering if the machine is inclined as taught by Miyashita in order to cause the machine to travel along the planned path (Miyashita [0146]).
Regarding claim 2, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches that the output sensor being selected from the group consisting of a switch, electrical current sensor, electrical resistance sensor, temperature sensor, capacitance sensor, position sensor, angle sensor, speed sensor ([0061]: “various wheel speed sensors (not shown)”), proximity sensor, inductive sensor, Hall-[0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices), viscosity sensor, composition sensor, fluid flow sensor, acoustic sensor, wave interference sensor, radio receiver, GPS receiver (GPS device 48), radar sensor, time-of-flight sensor, optical sensor, imaging sensor, camera, engine rpm sensor, caster wheel angle sensor ([0142]: position sensors (not shown) may detect the orientation/“angle” of the rear wheels), caster wheel absolute position sensor, and drive wheel differential sensor.  
Regarding claim 3, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches that the user drive input mechanism including a steering wheel (steering wheel 26) and a forward-neutral-reverse lever ([0144]: hydraulic control lever 32 may be moved forward for forward drive and rearward for reverse drive, and may be considered to be in neutral at a range of orientations between forward and reverse positions), the user drive input being a combination of an angle of the steering wheel and a position of the forward-neutral-reverse lever, the input sensor including a steering wheel sensor (steering sensor 30) for determining the steering wheel angle and a position sensor for determining the forward-neutral-reverse lever position ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”).  
Regarding claim 4, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches the controller being configured to change a speed of one of the drive wheels to reduce the difference between the actual drive output and the desired drive output ([0088]: “the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front 14 and rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”; where [0043]: front wheels are “steered” by controlling the difference in rotational speeds).
Regarding claim 7, modified Bebernes teaches the control system of claim [1] (see 112b rejection above), and Bebernes also teaches the controller being further configured to actuate the caster wheel via the rear-steer mechanism independently from the drive wheels ([0054-55]: independent control of the rear wheels).  
Regarding claim 8, modified Bebernes teaches the control system of claim [1] (see 112b rejection above), and Bebernes also teaches the dual path agricultural machine including two caster wheels (rear wheels 18) and two rear-steer mechanisms (rear steering devices 42), the controller being configured to activate one of the two rear-steer mechanisms so that one of the two caster wheels is engaged and the other of the two caster wheels is free-wheeling ([0054-55]: selectively and independently control the rear wheels).  
Regarding claim 9, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches the controller being further configured to set a steering rate of absolute azimuth change […] via the second control signal ([0088]: If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front…wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.” Examiner submits that controlling the steering inherently includes controlling the steering change rate) […]. 
Although Bebernes is silent regarding “a tangential speed of the dual path agricultural machine”, it is clear that Bebernes controls the speed of potentially all the ground engaging elements (front and rear tires). Hence it would have been obvious, if not inherent, to modify Bebernes to also set the tangential speed of the vehicle in order to control the travel speed of the vehicle.
Additionally, Bebernes is silent regarding “so that a change in absolute speed of the dual path agricultural machine does not result in a change in curvature of a travel path of the dual path agricultural machine”. However, it is clear that Bebernes may control the vehicle to follow a target path and to correct or prevent deviation from that path. Hence it would have been obvious, if not inherent, to modify Bebernes to control the wheel speeds such that the vehicle changes the curvature of the travel path or not depending on the progression of the vehicle relative to the target path, in order to maintain progress along the target path.
Regarding claim 19, Bebernes teaches a dual path agricultural machine ([0054]) comprising: 
a chassis (shown but not labeled in Fig. 2); 
[0043]: front wheels 14 may be independently driven); 
a rear-steer mechanism ([0047]: rear steering devices 42);
a set of caster wheels spaced behind the drive wheels attached to the chassis ([0044]: rear wheels 18 may be mounted on casters 20); 
a drive system for driving the drive wheels, the drive system including: 
an engine for powering the drive wheels (engine 36); and 
a drive train for transmitting power from the engine to the drive wheels ([0043]: “a hydraulic drive circuit 16 for each of the front wheels 14, respectively, may include two different hydraulic (or other) machines such as a hydraulic pump (not shown in FIG. 1) driven by an engine 36 of the vehicle 10, and a hydraulic motor (not shown in FIG. 1) driven by the hydraulic pump”); 
a steering wheel for allowing a user to provide a steering component of a user drive input (steering wheel 26) […]; 
a forward-neutral-reverse lever for allowing a user to provide a speed component of the user drive input ([0144]: hydraulic control lever 32 may be moved forward for forward drive and rearward for reverse drive, and may be considered to be in neutral at a range of orientations between forward and reverse positions); and 
a control system communicatively connected to the drive system, the control system comprising: 
a first input sensor interfaced with the steering wheel for determining the steering component of the user drive input and for generating a signal representative of the steering component ([0052]: steering sensor 30 detects manual steering input such as the turning of the wheel 26, provides a corresponding steering input signal to facilitate steering control based upon the manual steering input); 
a second input sensor interfaced with the forward-neutral-reverse lever for determining the speed component of the user drive input and for generating a signal representative of the speed component ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”); 
a controller communicatively coupled with the first input sensor [...] ([0049]: controller may be in electrical communication with steering sensor 30), the controller being configured to generate a first control signal according to the user drive input for the drive wheels to effect an actual drive output ([0049]: controller 58 may control various valves of the valve assembly 40 by electronic steering commands; [0047]: valve assembly 40 may be utilized to control the speed of the drive pumps 16a in order to control the speed of hydraulic front drive motors, i.e. control steering of the front wheels); and 
an output sensor communicatively coupled with the controller and configured to detect the actual drive output and generate a signal representative of the actual drive output (any of: [0061]: “various wheel speed sensors (not shown)”; [0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices; [0130]: GPS device 48 may be utilized to determine the rate at which the vehicle is traveling over the ground; [0142]: position sensors (not shown) may detect the orientation of the rear wheels), 
the controller being further configured to determine a difference (“deviation” below) between the actual drive output and the desired drive output and generate a second control signal based on the difference between the actual drive output and the desired drive output to be used to adjust the Page 24 of 28Docket No. US19/02/US-2 actual drive output so as to reduce the difference between the actual drive output and the desired drive output ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front…wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”),
the controller being further configured to compare a status of the dual path agricultural machine against a criterion and generate a third control signal for the rear-steer mechanism to actuate the caster wheel if the status equates to or is within a criterion ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected,…”) such that the actual drive output is effected by the drive wheels and the caster wheel so as to further reduce the difference between the actual drive output and the desired drive output ([0088]: “If a deviation…is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the…rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”), […].  
Although Bebernes teaches “a desired drive output” ([0032]: target path based upon a predetermined harvesting plan; [0061]: target path determined “in various known ways”; [0088]: target path determined utilizing a GPS device 48), Bebernes does not disclose that the input sensor (i.e. steering wheel sensor) and user drive input (i.e. manual steering input) are “corresponding to” the target path. Although Bebernes teaches that, in the automated steering mode, the controller may determine whether the vehicle has deviated from a target path and provide appropriate commands to correctively steer the front wheels to return the vehicle to the path ([0088]), there is no explicit indication that the target path is determined using steering sensor 30 in this mode. At most, Bebernes teaches that the “GPS device 48 (or a similar device) may be utilized in order to determine a target path”; however the GPS device is not disclosed to “interface with the user drive input mechanism”.
Fujii teaches a vehicle which calculates an initial target trajectory and then recalculates a target trajectory based on a user steering input when the user steering input is detected (Fig. 5, steps S19-S22 further described in [0013]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benbernes to add the ability to consider the steering input provided by the driver when calculating the target path as taught by Fujii in order to have the vehicle follow along a suitable trajectory reflecting the intention of the driver (Fujii [0005], [0048]).
Additionally, Bebernes does not explicitly disclose that the controller is communicatively connected to “the second input sensor”. However, it would be obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention that the controller would receive this sensor’s output in order to determine which direction to propel the vehicle and controlling the wheel speeds accordingly.
Additionally, Bebernes does not teach that determining a deviation from the target path is based on “the criterion being a back-and-forth motion or an incline of the dual path agricultural machine”. However, it was known to use steering commands to compensate for vehicle drift that occurs in response to terrain slope. For example, Miyashita teaches a working vehicle controlled such that “when the vehicle body 3 is steered by the steering device 11, which reduces the deviation between the scheduled traveling line L2 and the vehicle body 3, the parameter to be applied to the steering angle calculator portion 200b is changed when the vehicle body 3 is inclined, so that the steering behavior of the vehicle body 3 can be changed in response to the inclination of the vehicle body 3. For example, when the vehicle body 3 is traveling on a sloping ground, it can easily be made to travel along the scheduled traveling line L2” ([0146], see also at least [0129-130], and [0135-136]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to control machine steering if the machine is inclined as taught by Miyashita in order to cause the machine to travel along the planned path (Miyashita [0146]).
Regarding claim 20, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes also teaches the output sensor being selected from the group consisting of a switch, electrical current sensor, electrical resistance sensor, temperature sensor, capacitance sensor, position sensor, [0061]: “various wheel speed sensors (not shown)”), proximity sensor, inductive sensor, Hall-effect sensor, compass, inertial sensor, accelerometer, gyroscope, pressure sensor ([0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices), viscosity sensor, composition sensor, fluid flow sensor, acoustic sensor, wave interference sensor, radio receiver, GPS receiver (GPS device 48), radar sensor, time-of-flight sensor, optical sensor, imaging sensor, camera, engine rpm sensor, castor wheel angle sensor ([0142]: position sensors (not shown) may detect the orientation/“angle” of the rear wheels), and drive wheel differential sensor.  
Regarding claim 21, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes also teaches the user drive input being a combination of an angle of the steering wheel (steering wheel 26) and a position of the forward-neutral- reverse lever ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”), the first input sensor being a steering wheel sensor for determining the steering wheel angle (steering sensor 30), the second input sensor being a position sensor for determining the forward-neutral-reverse lever position ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”).  
Regarding claim 22, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes also teaches the controller being configured to change a speed of one of the drive wheels via the second control signal to reduce the difference between the actual drive output and the desired drive output ([0088]: “the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front 14 and rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”; where [0043]: front wheels are “steered” by controlling the difference in rotational speeds).  
Regarding claim 23, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes, as modified, also teaches the drive system further including a rear-steer mechanism (Bebernes [0047]: rear steering devices 42), the controller being configured to compare a status of the dual path agricultural machine against a criterion and send a third control signal to the rear-steer Bebernes [0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the…rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path”; Miyashita  [0146], [0129-130], and [0135-136], cited and incorporated in the rejection of claim 19). 
Regarding claim 24, modified Bebernes teaches the dual path agricultural machine of claim 23, and Bebernes also teaches the dual path agricultural machine further including a harvesting component ([0043]: “a header 12 for cutting and gathering crop material”), the criterion being any combination of a ground speed, a back-and-forth motion, a location, and an incline of the dual path agricultural machine, and a disengaged status of the harvesting component (Bebernes [0088]: position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated), […]. 
Regarding claim 25, modified Bebernes teaches the dual path agricultural machine of claim 23, and Bebernes also teaches the controller being further configured to actuate the caster wheel via the rear-steer mechanism independently from the drive wheels ([0054-55]: independent control of the rear wheels).  
Regarding claim 26, modified Bebernes teaches the dual path agricultural machine of claim 23, and Bebernes also teaches the set of caster wheels including two caster wheels (rear wheels 18), the drive system including two rear-steer mechanisms (rear steering devices 42), the controller being configured to actuate one of the two caster wheels via one of the two rear-steer mechanisms so that the other of the two caster wheels is free-wheeling ([0054-55]: selectively and independently control the rear wheels).  


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1), Miyashita et al. (US 2021/0114659 A1), and Cornell et al. (US 4663713).
Regarding claim 12, modified Bebernes teaches the dual path agricultural machine of claim 1, and Bebernes also teaches the user drive input being a combination of an angle of the steering wheel (steering wheel 26) […], the first input sensor being a steering wheel sensor for determining the steering wheel angle (steering sensor 30), […].
Bebernes does not explicitly teach “a setting from an accelerate-hold-decelerate lever” or “the second input sensor being a position sensor for determining the accelerate-hold-decelerate lever position”. However, Cornell teaches a work machine with an operator controlled speed lever 22 which controls the ground speed of the vehicle (col. 8, lns. 22-26 and lns. 40-41) and a sensor to sense the position of the speed lever (col. 10, lns. 56-58). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to include an accelerate-hold-decelerate lever with a sensor to detect its position as taught by Cornell because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a means for setting the ground speed of the vehicle).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662